Citation Nr: 0616822	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-05 870	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
acne, rated 30 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of 
fracture of the fourth and fifth metacarpals of the left hand 
with deformity, rated 10 percent disabling. 

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for an ear condition.  

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Augusta, Maine.  The 
appeal was perfected by a VA Form 9 submitted in January 
2005.  The veteran testified at a hearing conducted before an 
RO hearing officer in May 2005.  


FINDINGS OF FACT

1.	The veteran served on active military duty from January 
1951 to December 1953.

2.	On May 23, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Manchester, New Hampshire, that the veteran died in March 
2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


